Citation Nr: 9904680	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-21 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a migraine headache 
disorder.  

2.  Entitlement to service connection for a claimed 
undiagnosed illness manifested by stress, weakness, joint 
pain, fatigue, and diarrhea.  

3.  Entitlement to a compensable evaluation for residuals of 
a right shoulder dislocation.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from January 1988 
to August 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant had active military service in Southwest 
Asia during the Persian Gulf War.  

2.  There is no competent evidence of a nexus between the 
appellant's current migraine headache disorder and inservice 
disease or injury.  

3.  An undiagnosed illness resulting in stress, weakness, 
joint pain, fatigue, and diarrhea is not shown to have been 
present in service or to a compensable degree since service.  

4.  The appellant's residuals of a right shoulder dislocation 
are productive of slight limitation of motion, reported, 
partial dislocations, and some functional limitation.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for a migraine headache disorder.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).  

2.  A compensable undiagnosed illness causing stress, 
weakness, joint pain, fatigue, and diarrhea was not incurred 
as a result of military service in Southwest Asia during the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303(d), 3.317 (1998).  

3.  The criteria for a 20 percent evaluation for residuals of 
a right shoulder dislocation are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 5299-5201 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  "Objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 
38 C.F.R. Part 4 for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service connected for purposes of 
all laws of the United States.  38 C.F.R. § 3.317(a).  

For the purposes of 38 C.F.R. § 3.317 (a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to the following:  (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  
38 C.F.R. § 3.317(b).  

For purposes of 38 C.F.R. § 3.317, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).  

I.  Migraine Headaches

The appellant seeks to establish service connection for his 
migraine headaches on the basis that the disorder developed 
as a result of events to which he was exposed while serving 
in the Persian Gulf War.  As the evidence shows that he 
served in Southwest Asia during the Persian gulf War, he is 
entitled to service connection for undiagnosed illnesses that 
satisfy the criteria of 38 C.F.R. § 3.317.  

VA outpatient records show that the appellant's headache 
disorder has been diagnosed as migraine headaches (June 1993, 
March 1994, April 1995, and June 1995).  Because the 
appellant has a clinical diagnosis of migraine headaches, the 
Board finds that he is not entitled to service connection for 
his headaches as an undiagnosed illness under the provisions 
of 38 C.F.R. § 3.317.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit recently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1045 
(Fed.Cir. 1994).  However, the United States Court of 
Veterans Appeals (Court) has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for a migraine headache disorder.  While the first 
element required to show a well-grounded claim is met because 
the medical evidence shows that the appellant has been 
diagnosed with migraine headaches, the other elements for a 
well-grounded claim are not met.  The second element of 
Caluza is not met because the service medical records do not 
show any complaint or finding of migraine headaches.  The 
third element of a well-grounded claim is also not satisfied 
because the appellant fails to show the required nexus 
between his current migraine headache disorder and any injury 
or disease in service.  There is no medical evidence 
establishing a link between the appellant's migraine 
headaches and his active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  The Board notes that the 
appellant indicated at a January 1996 VA medical examination 
that there was a family history (a brother) of migraine 
headaches.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his migraine headaches, the record does 
not show that he is a medical professional, with the training 
and expertise to provide clinical findings regarding any 
etiological relationship of his migraine headache disorder to 
service.  Consequently, his lay statements, while credible 
with regard to his subjective complaints and history, are not 
competent evidence for the purpose of showing a nexus between 
current complaints and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a migraine 
headache disorder is plausible or otherwise well grounded.  
Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
October 1995.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence 
that, if submitted, could make this claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for a migraine 
headache disorder on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
him.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  

II. An Undiagnosed Illness Manifested by Stress,
    Weakness, Joint Pain, Fatigue, and Diarrhea

The appellant argues that he developed an undiagnosed 
illness, manifested by several symptoms such as stress, 
weakness, joint pain, fatigue, and diarrhea, as a result of 
his service in Persian Gulf War as a participant in Operation 
Desert Storm.  

Service medical records do not show manifestation of such 
symptoms as stress, weakness, joint pain, fatigue, or 
diarrhea.  The initial complaint of any of those symptoms 
came at a September 1992 VA medical examination, when the 
appellant gave a history of morning fatigue with some 
stiffness in the joints, especially the fingers, some tired 
feelings since returning from the gulf War that had gradually 
gotten better with the passage of time, and recurrent 
diarrhea, which he described as having been severe while in 
service and in the Gulf theater (4 to 8 bowel movements a 
day) but which had diminished since leaving the military and 
Southwest Asia, to the point of experiencing diarrhea maybe 
once every 4 to 6 weeks.  He reported that he handled those 
periods of diarrhea with Imodium tablets and that he did not 
consider the diarrhea a real problem currently.  Examination 
revealed a normal digestive system and clear lungs without 
wheezes, and the appellant was reported as appearing in good 
to excellent health.  

VA outpatient records indicate that the appellant was seen on 
November 17, 1993, with a complaint of frequent headaches, 
bowel movements/diarrhea, and fatigue.  When seen two days 
later, the appellant reported that his loose bowel movements 
had resolved after starting Elavil.  

At a December 1993 VA Persian Gulf examination, the appellant 
complained of diarrhea that had been first noted in Southwest 
Asia and morning joint pain in the fingers without swelling, 
redness, or other joint involvement.  The diagnoses included 
chronic low grade diarrhea of questionable etiology and joint 
stiffness in the fingers, without objective abnormalities.  

At a January 1996 VA examination, the appellant reported that 
he experienced occasional mild indigestion, which was 
relieved with Tums, and that his bowel function was normal.  

After careful and longitudinal review of the evidence 
presented in this case, the Board finds that while the 
appellant has reported experiencing weakness, joint pain in 
the fingers, diarrhea, and fatigue at various times since 
service, the evidence does not indicated that these symptoms 
were manifested in service or that they demonstrate a 
relationship to an undiagnosed illness that produces a 
compensable disability.  He has no abnormalities in the 
fingers, reports diarrhea maybe every 4 to six weeks, and is 
not shown to have any functional impairment due to fatigue or 
weakness.  Therefore, the Board concludes service connection 
is not warranted for an undiagnosed illness under the 
provisions of 38 C.F.R. § 3.317 because such disability was 
not manifested during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, and has not been manifested to a degree of 
10 percent since service.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his symptoms, the record does not show 
that he is a medical professional, with the training and 
expertise to provide clinical findings regarding any 
etiological relationship of the symptoms to his service in 
Southwest Asia.  Consequently, his lay statements, while 
credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

III.  Residuals of a Right Shoulder Dislocation

The appellant contends that his service-connected residuals 
of a right shoulder dislocation are more severely disabling 
than currently rated and, therefore, warrant a compensable 
evaluation.  Generally, claims for increased evaluations are 
considered to be well grounded.  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim for a compensable evaluation for his 
residuals of a right shoulder dislocation have been properly 
developed.  There is no indication of any additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, 
or for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Private medical records show that the appellant was treated 
in Germany during service for a right shoulder dislocation.  
His service entrance examination in August 1987 noted that he 
was right-handed.  

Subsequent to service, the appellant's right shoulder was 
evaluated at the September 1992 VA medical examination.  At 
that time, he complained of discomfort associated with the 
shoulder when lifting heavy objects or raising objects over 
his head, and on putting his right arm behind his back.  He 
indicated that while his right shoulder pain never became so 
great that he was prevented from working he occasionally took 
aspirin or Tylenol for partial relief and also occasionally 
used a heat pad.  Some restriction of motion was noted in the 
right shoulder, with an approximate decrease of 20 to 25 
percent in his abilities to raise his right arm over his head 
and to reach behind his back.  There was slight diminution in 
ability to abduct and adduct the arm at the shoulder on 
increased pressure from the examiner.  There was no obvious 
decrease in pronation and supination.  

At a November 1993 VA orthopedic examination, the appellant 
gave a history of receiving treatment for a dislocated right 
shoulder in a German hospital in 1990, which he had sustained 
while attempting to break up a fight between fellow 
servicemen.  He reported that he worked for a grocery store 
and that the lifting of heavy boxes of groceries made his 
right shoulder pain worse.  He indicated that the shoulder 
would partially slip out of place when he had his right hand 
behind his head, with the shoulder elevated and relaxed.  
Range of motion testing revealed full abduction and forward 
flexion of the right shoulder, with external and internal 
rotation limited to 75 and 85 degrees, respectively.  
Tenderness was present at the rotator cuff.  X-rays or the 
right shoulder showed no osseous abnormalities and were 
considered negative.  

An August 1995 VA outpatient record indicated that the 
appellant had a complaint of constant ache in his right 
shoulder.  Recurrent dislocation of the right shoulder was 
diagnosed, and the appellant was told not to undertake any 
heavy lifting or overhead work requiring his right, dominant 
hand.  

Service connection was granted for residuals of a right 
shoulder dislocation by a February 1994 rating decision, and 
a noncompensable evaluation was assigned analogous to 
Diagnostic Code 5201 from August 21, 1992.  

For limitation of motion of the major arm, a 40 evaluation is 
assigned when range of motion is only to 25 degrees from the 
side, a 30 percent evaluation is assigned if motion is 
limited to midway between the side and shoulder level, and a 
20 percent evaluation is assigned for limitation of motion to 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
Under the code for impairment of the humerus, where there is 
infrequent dislocation and guarding of movement at the 
shoulder level, a 20 rating may be assigned.  Diagnostic Code 
5202.

As the appellant demonstrated full abduction and forward 
flexion in his right shoulder at November 1993 VA orthopedic 
examination, the Board finds that his right shoulder 
disability does not cause limitation of motion in his right 
(major) arm that warrants a compensable evaluation under 
Diagnostic Code 5201.  Nor is there guarding at the shoulder 
level so as to warrant a 20 percent rating under Diagnostic 
Code 5202.

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the musculo-
skeletal system is primarily the inability, due to damage or 
infection in the parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joint 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. § 4.10,4.40, 4.45.  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 U.S.C.A. § 4.40 ), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Given the appellant's report of constant ache in his right 
shoulder, the objective tenderness noted in the right 
shoulder at the November 1993 VA examination, and the 
restriction against lifting and using the right hand/arm for 
overhead work, the Board finds that the residuals of a 
dislocated right shoulder have resulted in functional 
disability that warrants a 20 percent evaluation under 
DeLuca.  


ORDER

The claim for service connection for a migraine disorder is 
denied.  

Service connection is denied for an undiagnosed illness 
manifested by stress, weakness, joint pain, fatigue, and 
diarrhea.  

A 20 percent evaluation is granted for residuals of a right 
shoulder dislocation, subject to the laws and regulations 
governing the award of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals, which grants less than the complete benefit or 
benefits sought on appeal, is appealable to the United States 
Court of Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing, and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board.  

- 13 -


